DETAILED ACTION

In response to Applicant’s arguments and amendments filed on July 31, 2022, Applicant amends claims 1 and 10. Claims 1, 3-10 and 12-22 are allowed.

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes Applicant’s arguments are persuasive. Therefore, claims 1 and 10 are allowed since there is no art singly or in combination teaches an IoT device being connected in a  private cloud, wherein a private cloud control center agent is configured to modify at least a portion of the monitored data transmission before it is sent to  the intended destination resource on the public network, wherein modifying the at least the portion of the monitored data transmission includes performing at least one action including removing or rewriting at least a portion of the monitored data to remove at least one of: (1) a device type, (2) an operating system, or (3) a firmware version of the IoT device.
	The closest art is Pub 20160277435 (hereinafter Salajegheh) that also teach monitoring IoT devices to detect for anomalous behaviors but to remove any user-identifying information (par. [0040]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/ Primary Examiner, Art Unit 2432